DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, filed 9/11/20, with respect to the objection to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 
Applicant’s arguments, see pgs. 7-8, filed 9/11/20, with respect to the rejection(s) of claim(s) 38-39, 42, and 43 under 35 USC 102(a)(1) as being anticipated by Parikh et al (US 2010/0086260) or Solheid (US 2011/0058785) or Sedor (US 2006/0089049), and the rejection(s) of claim(s) 35 under 35 U.S.C. § 103 as being unpatentable over Parikh in view of Lu et al. (U.S. Patent No. 10,338,323 B2, “Lu”), claims 40-41, 44 and 49-51 under 35 U.S.C. § 103 as being unpatentable over Parikh in view of Petersen et al. (U.S. Pat. Pub. No. 2014/ 0219615 Al, “Petersen”), c claims 45-48 under 35 U.S.C. § 103 as being unpatentable over Parikh in view of Smith et al. (U.S. Pat. Pub. No. 2011/0200286, “Smith”), and claims 52-56 under 35 U.S.C. § 103 as being unpatentable over Parikh in view of Smith have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lu et al (US 2009/0148101 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 38, 39, 42, 45-47, and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (US 2009/0148101 A1), cited in the IDS filed 9/17/19.
Re. Claim 38, Lu et al discloses an adapter assembly 34 defining a longitudinal axis A1’ (Fig 28; [0096]), comprising:
an adapter housing 44 including a sealing flange portion 48 and a sealing member 17, the sealing member 17 held by the sealing flange portion 48 and providing a radial sealing of the adapter housing 44 by engaging against an installation port 18 of an installation wall 19 in directions that are perpendicular to and radially away from, the longitudinal axis A1’ (Fig 28; [0096], [0210]); and
an adapter retention member 46 configured to be coupled to the adapter housing 44 to secure the adapter housing 44 to the installation wall 19 (Fig 28; [0096]).

the adapter retention member 46 is coupled to the adapter housing 44 from a second side opposite to the first side (Fig 28; [0096]),
wherein the sealing flange portion 48 engages a wall shoulder when the adapter housing 44 is inserted into the installation port 18 (Fig 28; [0096]).
Re. Claim 42, Lu et al discloses when the adapter housing 44 is coupled to the adapter retention member 46 with the installation wall 19 therebetween, an axial end face 64 of the adapter housing 44 is abutted to the wall shoulder of the installation wall 19 and an axial end face of the adapter retention member 46 is abutted to the second side of the installation wall 19 (Figs 28 and 80; [0096], [[0221]).
Re. Claim 45, Lu et al discloses the adapter housing 44 defines an exterior, ruggedized port 35 for receiving a first fiber optic connector 32 (Fig 28; [0097]), and wherein the adapter retention member 46 defines an interior, non-ruggedized port 36 for receiving a second fiber optic connector 28 (Fig 28; [0096]).  It is noted the arrangement of Lu et al, where the member 46 is placed on a side of the wall 19 at a common location with port 36, is sufficient to meet the broad limitation of the claim requiring the member “define” the non-ruggedized port.  See for example the cross-section shown in Figure 20.
Re. Claim 46, Lu et al discloses the adapter housing 44 and the adapter retention member 46 interlock such that a portion of the installation wall 19 is captured between the adapter housing 44 and the adapter retention member 16.  For example, adapter 
Re. Claim 47, Lu et al discloses a neck portion 47 of the adapter housing 44 is configured to be inserted into the installation port 18 of the installation wall 19 from an exterior side of the installation wall 19 ( Figs 28 and 76; [0221]).
Re. Claim 56, Lu et al discloses the adapter housing 44 includes a nut coupling thread 62 having a threaded nut portion 66 and an unthreaded nut portion (i.e. remaining cylindrical outer surface of portion 62) (Figs 79-80; [0211]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 40, 41, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2009/0148101 A1).
Re. Claims 40, 41,  and 48, Lu et al discloses the adapter housing as discussed above, wherein the adapter housing 44 and the adapter retention member 46 are screwed together when moved toward each other (Fig 28; [0096], [0210]-[0211]).
However, Lu et al does not disclose an alternative arrangement wherein the adapter housing and the adapter retention member are snap-fitted together when axially pressed toward each other.  For example, Lu et al does not disclose an alternative arrangement wherein the adapter housing includes a set of flexible tabs, and the adapter retention member includes a set of slots corresponding to the set of flexible tabs, the set of flexible tabs configured to be snap-fitted to the set of slots. 
Snap fit arrangements, wherein two elements are snap fit together when axially pressed towards each other, are common in the art.  For example, Lu et al discloses the adapter housing 44 comprises a first housing piece 45 and a second housing piece 47 that are snap-fitted together when axially pressed toward each other.  More specifically, the first housing piece 45 comprises a set of flexible tabs 170 and the second housing piece 47 includes a set of slots (i.e. located behind tabs 174) corresponding to the set of flexible tabs 170, the set of flexible tabs 170 being configured to be snap-fitted to the set of slots (Figs 28 and 76; [0211]). 
KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Finally, it is noted the replacement of a threaded coupling mechanism with a snap-fit arrangement as discussed above results in an adapter assembly lacking a coupling nut as the retention means to secure the adapter housing to the installation wall.
Claim(s) 35 and 52-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2009/0148101 A1) and O’Connor (US 2006/0035509 A1).
Re. Claims 52-55, Lu et al discloses the adapter assembly as discussed above.  In Lu et al, rotational and axial alignment between the fiber optic connector 32 and the adapter 44 is achieved by a series of chamfered surfaces 135 and 137 and a keyway 
Lu et al does not disclose an alternative arrangement wherein the adapter housing includes a key slot and a rotation guide to receive and circumferentially guide a key of a fiber optic connector, wherein the rotation guide includes a groove, a stopper configured to limit rotation of the key, and a bayonet clearance slot, and wherein a dividing wall divides the bayonet clearing slot and the key slot.
O’Connor discloses achieving rotational and axial alignment between a connector 13 and an adapter housing 41, wherein the adapter housing 41 includes a key slot and a rotation guide to receive and circumferentially guide a key (i.e. protrusion) of a connector, wherein the rotation guide includes a groove, a stopper configured to limit rotation of the key, and a bayonet clearance slot, and wherein a dividing wall divides the bayonet clearing slot and the key slot (Figs 9-10; [0030], [0033]).  See the annotated Figs 9-10 below.

    PNG
    media_image1.png
    478
    778
    media_image1.png
    Greyscale

KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 35, Lu et al discloses an adapter assembly 34 configured to mount to a port 18 of an enclosure 19 (Figs 1 and 28; [0096]), the adapter assembly 34 defining a longitudinal axis A1’, and comprising: a housing 44 having outer and inner ports 35 and 37 (Fig 28; [0096], [0210]); and a radial sealing member 17 supported by the housing and configured to engage the port 18 of the enclosure 19 in directions that are perpendicular to and radially away from the longitudinal axis A1’, to provide sealing against the enclosure 19 (Fig 28; [0096]).  In Lu et al, rotational and axial alignment between the fiber optic connector 32 and the adapter 44 is achieved by a series of chamfered surfaces 135 and 137 and a keyway 133 on the connector 32 respectively mating with chamfers 154 and 153 and key 152 (Figs 18-21; [0116]-[0118]).
Lu et al does not disclose an arrangement comprising a twist-to-lock fastening mechanism arranged on the outer port of the housing and configured to axially receive a fiber optic connector in an unlock position and permit the fiber optic connector to rotate about the longitudinal axis relative to the housing from the unlock position to a lock position with an angle less than a full rotation.
O’Connor discloses achieving rotational and axial alignment between a connector 13 and an adapter housing 41 with a bayonet connection (Figs 9-10; [0030], [0033]).  In other words, O’Connor discloses a twist-to-lock fastening mechanism arranged on the outer port of the housing 41 and configured to axially receive connector 13 in an unlock position and permit the connector 13 to rotate about the longitudinal axis relative to the housing 41 from the unlock position to a lock position with an angle less than a full rotation.
The claimed arrangement would have been obvious to one of ordinary skill in the art, as O’Connor discloses the same is suitable to provide a robust mechanical coupling with necessary alignment between a connector and an adapter housing (O’Connor [[0033]).  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 43, 44, and 49-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
floating ferrule alignment mechanism inserted into, and supported by, the adapter retention member through a spring member.
The most applicable art, Lu et al (US 2009/0148101 A1), addressed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  The adapter retention member of Lu et al is a coupling nut to retain the adapter housing to the enclosure in a manner required by certain aspects the claimed invention.  However, Lu et al does not disclose or reasonably suggest an arrangement where the retention member further supports an internal ferrule in the manner as required by highlighted portion above, and the same would result in a substantial redesign of the adapter assembly in a manner not suggested by the prior art.  While biased ferrules within adapters are generally known, such as Melton (US 2003/0063866 A1), the same does not reasonably suggest incorporation of a floating ferrule into an adapter retention member as required by the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/5/21